Citation Nr: 0411235	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a right hip disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to February 
1970, and from December 1974 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).

This appeal is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



REMAND

The veteran is seeking entitlement to service connection for a low 
back disability, a right leg disability, and a right hip 
disability.  

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) was 
signed into law by the President.  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000), which 
had held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of that 
date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  In the instant 
action, the veteran's claim was filed prior to the date of 
enactment and was not yet final as of that date.  Therefore, the 
VCAA is applicable.

Pursuant to the VCAA, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  In the case of a claim for disability compensation, the 
duty to assist also includes providing a medical examination or 
obtaining a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical evidence of 
a current disability and evidence that the disability may be 
associated with the claimant's active duty, but the record does 
not contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified at 38 
C.F.R. 
§ 3.159(c)(4)(i)). 

A review of the record reflects that the veteran has reported 
sustaining a back injury during his first period of service which 
resulted in an extended hospitalization.  Unfortunately, most 
service medical records for the veteran's first period of service 
have not been located.  Available service medical and personnel 
records demonstrate that the veteran's systems were clinically 
evaluated as normal upon enlistment examination dated in August 
1967.  Available records further reflect that the veteran began a 
tour of duty in Vietnam in August 1968 and that he was a patient 
at a facility in Fort Riley, Kansas from October 1968 to December 
1968.  In an April 1970 Report of Medical History, the veteran did 
report a back injury in Vietnam and hospitalization for the upper 
injury at Fort Riley.  Service medical records dated from 1974 to 
1983 demonstrate continued complaints and treatment relevant to 
back sprain, back pain, and paravertebral muscle spasm.  A July 
1979 clinical record notes a history of a fractured pelvis times 
two in Vietnam and an impression of probable arthritic changes 
secondary to age and fractures.  

The Board recognizes that the veteran has previously been afforded 
a VA examination of his back; however, the examiner expressed no 
opinion as to the veteran's right hip and right leg disabilities.  
Furthermore, it is not clear from the examination report whether 
the examiner reviewed the veteran's service medical records, 
particularly the service medical records for the veteran's second 
period of service reflecting complaints related to the back, prior 
to completion of the examination report.  Additionally, it appears 
that the October 2003 VA examination was completed by a 
physician's assistant, not a medical doctor.  Thus, the Board 
concludes that a remand of this matter is necessary for an 
additional VA examination.  A remand is also necessary to ensure 
full compliance with the notice and duty to assist provisions of 
the VCAA and subsequent legal authority, and to provide the 
veteran with an opportunity to submit to the RO a statement from 
Dr. W. (as referenced in a May 2000 VA consultation record) as 
well as any other medical or lay evidence in his possession.  

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002), and any other applicable legal 
precedent, is fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and request that he submit 
all available lay and medical evidence in his possession to the 
RO, including any statements by his family physician, Dr. W., in 
LaCrosse.  All evidence submitted by the veteran should be 
associated with the claims folder.  

3.  After securing the necessary authorization, the RO should 
obtain all of the veteran's VA treatment records from 2000 to the 
present. 

4.  The veteran should be afforded a VA examination with an 
appropriate medical specialist to determine the nature, etiology, 
and severity of his back, right leg, and right hip disabilities.  
The veteran's claims folder should be made available to the 
examiner prior to the examination, and the examiner is requested 
to review the entire claims file (including available service 
medical records) in conjunction with the examination.  All tests 
and studies deemed necessary by the examiner should be performed 
and the findings reported in detail.  Based on a review of the 
claims file and the clinical findings of the examination, the 
examiner is requested to identify any current back, right leg, and 
right hip disabilities and associated symptomatology.  The 
examiner is also requested to offer an opinion as to whether the 
veteran's back, right leg, and right hip disabilities, if any, are 
at least as likely as not related to the veteran's active military 
service or any incident thereof.  A complete rationale for any 
opinion expressed should be provided.  

5.  After the development requested above has been completed to 
the extent possible, the RO should again review the record, taking 
into consideration 38 C.F.R. §§ 3.303(b) and 3.304(b).  If any 
benefit sought on appeal, for which a notice of disagreement has 
been filed, remains denied, the veteran and his representative, if 
any, should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is to 
obtain additional development and adjudication, and the Board 
intimates no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





